SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUS DATED MAY 1, 2012 FOR MFS REGATTA CHOICE PROSPECTUS DATED MAY 1, 2008 FOR MFS REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 FOR MFS REGATTA CHOICE II AND MFS REGATTA FLEX II PROSPECTUS DATED JULY 18, 2006 FOR MFS REGATTA CLASSIC PROSPECTUSES DATED MAY 1, 2006 FOR MFS REGATTA FLEX-4 AND MFS REGATTA ACCESS ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding a change to an investment option that is available under your Contract. Effective April 30, 2015, the name of the MFS® Bond Portfolio will change to MFS® Corporate Bond Portfolio. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Regattas3/2015
